FORM 6-K SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of The Securities Exchange Act of 1934 For the month of April, 2012 (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F.) Form 20-F X Form 40-F (Indicate by check mark whether the registrant by furnishing the information contained in this form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. ) Yes NoX (If "Yes" is marked, indicate below the file number assigned to registrant in connection with Rule 12g3-2(b): 82-. ) N/A Huaneng Power International, Inc. Huaneng Building, 4 Fuxingmennei Street, Xicheng District, Beijing, 100031 PRC This Form 6-K consists of: 1. an announcement regarding resolutions passed at the eighth meeting of the seventh session of the board of directors of Huaneng Power International, Inc. (the “Registrant”); 2. an announcement regarding 2012 first quarterly report of the Registrant; and 3. an announcement regarding changes in accounting estimates of fixed assets of the Registrant; Each made by the Registrant on April 25, 2012. Document 1 Hong Kong Exchange and Clearing Limited and The Stock Exchange of Hong Kong Limited take no responsibility for the contents of this announcement, make no representation as to its accuracy or completeness and expressly disclaim any liability whatsoever for any loss howsoever arising from or in reliance upon the whole or any part of the contents of this announcement. RESOLUTIONS PASSED AT THE EIGHTH MEETING OF THE SEVENTH SESSION OF THE BOARD OF DIRECTORS This announcement is made by Huaneng Power International, Inc. (the “Company”) pursuant to Rule 3.09(2) of the Rules Governing the Listing of Securities on The Stock Exchange of Hong Kong Limited. On 24 April 20, the Board of Directors of the Company convened the Eighth Meeting of the Seventh Session of the Board of Directors (the “Meeting”) by way of written resolutions. Notice of Meeting has been issued on 6 April 2012. The convening of the Meeting complied with the relevant requirements of the Company Law of the People’s Republic of China and the articles of association of the Company. The following resolutions were considered and unanimously passed at the Meeting: I. PROPOSAL IN RELATION TO THE CHANGES IN ACCOUNTING ESTIMATES OF FIXED ASSETS 1. In order to present a fairer and more appropriate view of the financial positionand operating results of the Company where the depreciation period of each fixed asset is aligned closer to its actual useful life, it was agreed that, in conjunction with the actual situation of the Company, changes be made to the estimated useful lives and estimated net residual values of the Company’s fixed assets as of 1 January 2012 pursuant to the Accounting Standards for Business Enterprises and other relevant regulations. 2. It was resolved to approve the Announcement of Huaneng Power International, Inc. on the Changes in Accounting Estimates of Fixed Assets prepared by the Company and Liu Guoyue (director) be authorised to make appropriate adjustments to such announcement to keep it in line with the actual situation and to make proper information disclosures. II. THE 2 Agreed to the 2012 First Quarterly Financial Statements prepared by the Company. II. THE 2 Agreed to the 2012 First Quarterly Report prepared by the Company. IV. PROPOSAL REGARDING THE EXTENSION OF THE GENERAL MANDATE FOR THE ISSUE OF RMB-DENOMINATED DEBT INSTRUMENTS Having considered at the 16th Meeting of the Sixth Session of the Board of Directors on 29th March 2011, the Proposal regarding the General Mandate for the issue of RMB-denominated Debt Instruments was passed at the 2010 annual general meeting held on 17 May 2011, pursuant to which the Company may issue either in one or multiple tranches financing instruments of RMB-denominated debt instruments, with a principal amount of up to RMB5 billion in or outside PRC within 12 months from the date the issue is approved at the general meeting, and an unconditional general mandate to be given to the Company’s Board of Directors or any two or more Directors to determine the specific terms and conditions and other relevant matters in relation to the issue of relevant debt financing instruments in accordance with the need of the Company and the market conditions as well as the supervisory provisions, including (but not limited to) the amount, interest, terms, potential investors and use of proceeds within the prescribed scope as set out above, and the production, execution and disclosure of all necessary documents. Given that the effective period of the above mandate wouldexpire on 16 May 2012, and to ensure that the issue of RMB-denominated debt instruments could be processed smoothly, it was agreed to seek approval at the 2011 Annual General Meeting to extend the effective period of the above mandate for 24 months from 16 May 2012, with the authorization remains unchanged. This resolution will be submitted to the 2011 annual general meeting of the Company for consideration. V. PROPOSAL IN RELATION TO THE PROVISION OF FINANCING GUARANTEE TO JINXING ENERGY 1. It was agreed that the Company shall provide a financing guarantee (the “Guarantee”) of up to RMB 400 million to Shanxi Xishan Jinxing Energy Co., Ltd. (“Jinxing Energy”). The Company will make disclosures as required under the applicable regulations and the listing rules after the execution of the relevant guarantee agreement. 2. It was resolved to authorize Liu Guoyue (director) to sign the relevant guarantee agreement, make proper disclosures and handle other matters in connection with the Guarantee in line with the real situation and in the best interest of the Company. By Order of the Board Huaneng Power International, Inc. Gu Biquan Company Secretary As at the date of this announcement, the directors of the Company are: Cao Peixi Shao Shiwei (Executive Director) (Independent Non-executive Director) Huang Long Wu Liansheng (Non-executive Director) (Independent Non-executive Director) Li Shiqi Li Zhensheng (Non-executive Director) (Independent Non-executive Director) Huang Jian Qi Yudong (Non-executive Director) (Independent Non-executive Director) Liu Guoyue Zhang Shouwen (Executive Director) (Independent Non-executive Director) Fan Xiaxia (Executive Director) Shan Qunying (Non-executive Director) Guo Hongbo (Non-executive Director) Xu Zujian (Non-executive Director) Huang Mingyuan (Non-executive Director) Beijing, the PRC 25 April 2012 Document 2 Hong Kong Exchanges and Clearing Limited and The Stock Exchange of Hong Kong Limited take no responsibility for the contents of this document, make no representation as to its accuracy or completeness and expressly disclaim any liability whatsoever for any loss howsoever arising from or in reliance upon the whole or any part of the contents of this document. FIRST QUARTERLY REPORT OF 2012 Pursuant to the regulations of the China Securities Regulatory Commission, Huaneng Power International, Inc. (the “Company”, “Huaneng Power International”) is required to publish a quarterly report for each of the first and third quarters. All financial information set out in this quarterly report is unaudited and prepared in accordance with the PRC Accounting Standards (“PRC GAAP”). This announcement is made pursuant to Rules 13.09 (1) and (2) of the Rules Governing the Listing of Securities on The Stock Exchange of Hong Kong Limited. 1. IMPORTANT NOTICE The board of directors and the supervisory committee of the Company together with the members thereof and the senior management warrant that the information contained in this report does not contain any false statements, misleading representations or material omissions. All of them jointly and severally accept responsibility as to the truthfulness, accuracy and completeness of the content of this report. All financial information set out in this quarterly report is unaudited and prepared in accordance with the PRC GAAP. Mr. Cao Peixi (Chairman), Ms. Zhou Hui (person in charge of accounting function) and Ms. Zheng Qing (person in charge of the Accounting Department) warrant the truthfulness and completeness of the content of the first quarterly report of 2012. This announcement is made pursuant to Rules 13.09 (1) and (2) of the Rules Governing the Listing of Securities on The Stock Exchange of Hong Kong Limited. 2. COMPANY PROFILE Major financial information and financial indicators (PRC GAAP) (unaudited) (Amounts: In RMB Yuan) End of current reporting period End of last year Variance from end of last year (%) Total Assets Owners’ equity (Shareholders’ equity) Net assets per share attributable to shareholders of the listed company From the beginning of the year to the end of current reporting period (For the three months ended 31 March) Variance from equivalent period of last year (%) Net cash inflow from operating activities Net cash inflow from operating activities per share Current reporting period From the beginning of the year to the end of current reporting period Variance from equivalent period of last year (%) Net profit attributable to shareholders of the listed company Basic earnings per share Basic earnings per share after deducting non-recurring items Diluted earnings per share Return on net assets (weighted average) (%) Increased by 1.39 percentage points Return on net assets after deducting non-recurring items (weighted average)(%) Increased by 1.36 percentage points Deducting non-recurring items and amounts Non-recurring items Total amount from the beginning of the year to the end of current reporting period (RMB Yuan) Gains/(Losses) from disposal of non-current assets Government grant recorded in income statement, excluding government grant closely related to the Company’s business and calculated according to national unified standards Gains from the changes in fair value from held-for-trading financial assets, held-for-trading financial liabilities other than those hedging instruments relating to normal business, and investment income from disposal of held-for-trading financial assets, held-for-trading financial liabilities and available-for-sale financial assets Reversal of provision for doubtful accounts receivable individually tested for impairments Other non-operating income and expenses excluding the above items Tax impact of non-recurring items Impact of minority interests, net of tax Total Total number of shareholders and shareholding of the ten largest holders of shares in circulation as at the end of the reporting period Total number of shareholders as at the end of the reporting period: 121,697 (including 120,788 holders of A shares, 756 holders of H shares and 153 holders of ADRs). Ten largest holders of shares in circulation without any selling restrictions Name of shareholder (full name) Number of shares in circulation without any selling restrictions as at the end of the reporting period Type of shares HKSCC Nominees Limited H shares Hebei Construction & Investment Group Co., Ltd. A shares Liaoning Energy Investment (Group) Limited Liability Company A shares Jiangsu Provincial Investment & Management Limited Liability Company A shares HSBC Nominees (Hong Kong) Limited H shares Fujian Investment Development (Group) Co., Ltd. A shares Dalian Municipal Construction Investment Company Limited A shares CCB International Capital Management (Tianjin) Co., Ltd. A shares China Three Gorges Corporation A shares Nantong Investment Management Co., Ltd. A shares 3SIGNIFICANT EVENTS Disclosure as to, and reasons for, material changes in accounting items and financial indices of the Company X Applicable Not Applicable Comparing the consolidated balance sheet of 31 March 2012 and 31 December 2011 and the consolidated income statement for the three months ended 31 March 2012 and 2011, the items with material changes are as below: Items 31 March 2012 31 December 2011 Variance % Notes receivable (1) Advances to suppliers (2) Dividends receivable (3) Notes payable (4) Advances from Customers (5) Tax payables (6) Interest payable (7) Other current liabilities (8) Special reserves (9) Currency translation differences (10) Items For the three months ended 31 March 2012 For the three months ended 31 March 2011 Variance % Tax and levies on Operations (1) Financial expenses, net (2) Investment income (3) Income tax expense (4) Net profit attributable to shareholders of the Company (5) Fluctuation analysis of the consolidated balance sheet items Notes receivable as at the end of period increased compared with the beginning of the period, mainly due to the increase of transactions settled with notes. Advances to suppliers as at the end of the period increased compared with the beginning of the period, mainly due to the increase in the prepayments for fuel purchases. Dividends receivable as at the end of period increased compared with the beginning of the period, mainly due to dividends distributed by investees of the Company. Notes payable as at the end of the period increased compared with the beginning of the period, mainly due to the increase of fuel purchases settled with notes. Advance from customers as at the end of period decreased compared with the beginning of the period, mainly due to the advance received for steam and heating that had been recognised as revenue. Debit balance of tax payable as at the end of the period decreased compared with the beginning of the period, mainly due to the utilization of Valued-added tax recoverable. Interest payables as at the end of period increased compared with the beginning of the period, mainly due to the interest payables accrued for bonds payable but were not yet due as at the end of the period. Other current liabilities as at the end of the period decreased compared with the beginning of the period, mainly due to the repayment of the short-term bonds. Special reserves as at the end of the period increased compared with the beginning of the period, mainly due to the increase of accrued special reserves of coal mining associates. Currency translation differences as at the end of the period decreased compared with the beginning of the period, mainly due to fluctuation in exchange rates. Fluctuation analysis of consolidated income statement items Tax and levies on operations increased compared with the same period of last year, mainly due to the increase of turnover taxes which serve as the base of tax and levies on operations. Financial expenses increased compared with the same period of last year, mainly due to the carryover effect of three interest rate rises for loans denominated RMB in 2011. Investment income increased compared with the same period of last year, mainly due to the dividends distributed by investees of the Company accounted for using cost method. Income tax expense increased compared with the same period of last year, mainly due to increase in profit. Net profit attributable to shareholders of the Company increased compared with the same period of last year, mainly due to: (a) the increase of on-grid tariff after the first quarter of 2011, which reduced the losses of domestic power generation operations, (b) development opportunity in Singapore power market, which contributes a higher profitability of power generation operations in Singapore, and (c) effective cost control of the Company, which serves as the cornerstone of higher profitability. The progress on significant events and their impact as well as the analysis and explanations for their solutions Applicable X Not Applicable Status of performance of undertakings given by the Company, shareholders and de facto controller Battleground of the Undertakings Type (s) of Undertakings Covenantor Details of the Undertaking Any performance period Has the performance heen strictly implemented Undertaking given in relation to equity fund raising Undertaking given for issue of new shares China Huaneng Group China Huaneng Group undertook not to trade its 500 million A shares subscribed from the Company pursuant to the Company’s non public issuance on the market within 36 months commencing from 23 December 2010. Yes Yes Other undertaking Undertaking given for avoidance of business competition China Huaneng Group For further avoidance of business competition with Huaneng Power International, Huaneng Group on 17 September 2010 further undertook to Huaneng Power International that it shall treat Huaneng Power International as the only platform for integrating the conventional energy business of Huaneng Group; with respect to the conventional energy business assets of Huaneng Group located in Shandong Province, Huaneng Group undertook that it would take approximately 5 years to improve the profitability of such assets and when the terms become appropriate, it would inject those assets into Huaneng Power International. Huaneng Power International has a right of first refusal to acquire from Huaneng Group the newly developed, acquired or invested projects which are engaged in the conventional energy business of Huaneng Group located in Shandong Province; with respect to the other non-listed conventional energy business assets of Huaneng Group located in other provincial administrative regions, Huaneng Group undertakes that it would take approximately 5 years and upon such assets meeting the conditions for listing, it would inject such assets into Huaneng Power International in order to support the sustainable, stable development of Huaneng Power International; Huaneng Group would continue to perform each of its undertakings to support the development of its subordinated listed companies. Yes — Disclosure as to, and reasons for, the warning in respect of forecast of a probable loss in respect of the accumulated net profit from the beginning of the financial year to the end of the next reporting period or any significant changes in profit as compared with that of the corresponding period of last year Applicable X Not Applicable By Order of the Board Huaneng Power International, Inc. Gu Biquan Company Secretary As at the date of this announcement, the directors of the Company are: Cao Peixi Shao Shiwei (Executive Director) (Independent Non-executive Director) Huang Long Wu Liansheng (Non-executive Director) (Independent Non-executive Director) Li Shiqi Li Zhensheng (Non-executive Director) (Independent Non-executive Director) Huang Jian Qi Yudong (Non-executive Director) (Independent Non-executive Director) Liu Guoyue Zhang Shouwen (Executive Director) (Independent Non-executive Director) Fan Xiaxia (Executive Director) Shan Qunying (Non-executive Director) Guo Hongbo (Non-executive Director) Xu Zujian (Non-executive Director) Huang Mingyuan (Non-executive Director) Beijing, the PRC 25 April 2012 APPENDIX HUANENG POWER INTERNATIONAL, INC. UNAUDITED CONSOLIDATED AND THE COMPANY BALANCE SHEETS (PRC GAAP) AS AT 31 MARCH 2012 Amounts: In RMB Yuan 31 March 31 December 31 March 31 December ASSETS Consolidated Consolidated The Company The Company CURRENT ASSETS Cash Held for trading financial assets — — Derivative financial assets — — Notes receivable Accounts receivable Advances to suppliers Interest receivable Dividend receivable Other receivables Inventories Current portion of non-current assets — — Other current assets Total current assets NON-CURRENT ASSETS Available-for-sale financial assets Derivative financial assets — — Long-term receivables — — Long-term equity investment Fixed assets Fixed assets pending for disposal Construction-in-progress Construction materials Intangible assets Goodwill Long-term deferred expenses Deferred income tax assets Other non-current assets Total non-current assets TOTAL ASSETS LIABILITIES AND 31 March 31 December 31 March 31 December SHAREHOLDERS’ EQUITY Consolidated Consolidated The Company The Company CURRENT LIABILITIES Short-term loans Derivative financial liabilities — — Notes payable — — Accounts payable Advance from customers Salary and welfare payables Taxes payables Interest payables Dividends payable — — Other payables Current portion of non-current liabilities Other current liabilities Total current liabilities NON-CURRENT LIABILITIES Long-term loans Derivative financial liabilities Bonds payable Long-term payable — — Specific accounts payable Deferred income tax liabilities — — Other non-current liabilities Total non-current liabilities TOTAL LIABILITIES SHAREHOLDERS’ EQUITY Share capital Capital surplus Special reserves Surplus reserves Undistributed profits Currency translation differences — — Shareholders’ equity attributable to shareholders of the Company Minority interests —— —— Total shareholders’ equity TOTAL LIABILITIES AND SHAREHOLDERS’ EQUITY Legal representative: Person in charge of accounting function: Person in charge of accounting department: Cao Peixi Zhou Hui Zheng Qing HUANENG POWER INTERNATIONAL, INC. UNAUDITED CONSOLIDATED AND THE COMPANY INCOME STATEMENTS (PRC GAAP) FOR THE FIRST QUARTER ENDED 31 MARCH, 2012 Amounts: In RMB Yuan For the quarter ended 31 March, 2012 For the quarter ended 31 March, 2011 For the quarter ended 31 March, 2012 For the quarter ended 31 March, 2011 Consolidated Consolidated The Company The Company 1. Operating revenue Less: Operating cost Tax and levies on operations Selling expenses — — General and administrative expenses Financial expenses,net Asset impairment reversal/(loss) — Loss from changes in fair value — — Add: Investment income Including: Investment income from associates and jointly controlled entities 2. Operating profit Add: Non-operating income Less: Non-operating expenses Including: loss on disposals of non-current assets 3. Profit before taxation Less: Income tax expense 4. Net profit Attributable to: Shareholders of the Company Minority interests —— —— 5. Earnings per share (based on the net profit attributable to shareholders of the Company) — Basic earnings per share N/A N/A — Diluted earnings per share N/A N/A 6. Other comprehensive income 7. Total comprehensive income Attributable to: Shareholders of the Company Minority interests —— —— Legal representative: Person in charge of accounting function: Person in charge of accounting department: Cao Peixi Zhou Hui Zheng Qing HUANENG POWER INTERNATIONAL, INC. UNAUDITED CONSOLIDATED AND THE COMPANY CASH FLOW STATEMENTS (PRC GAAP) FOR THE FIRST QUARTER ENDED 31 MARCH, 2012 Amounts: In RMB Yuan Items For the quarter ended 31 March, 2012 For the quarter ended 31 March, 2011 For the quarter ended 31 March, 2012 For the quarter ended 31 March, 2011 Consolidated Consolidated The Company The Company 1. Cash flows generated from operating activities Cash received from sales of goods and services rendered Cash received from the return of tax and fees — — Other cash received relating to operating activities Sub-total of cash inflows of  operating activities Cash paid for goods and services received Cash paid to and on behalf of employees including salary, social welfare, education funds and others in such manner Payments of all types of taxes Other cash paid relating to operating activities Sub-total of cash outflows of operating activities Net cash flows generated from operating activities 2. Cash flows generated from investing activities Cash received from withdrawal of investment — — — Cash received on investment income — — Net cash received from disposals of fixed assets, intangible assets and other long-term assets Other cash received relating to investing activities — — Sub-total of cash inflows of investing activities Cash paid to acquire fixed assets, intangible assets and other long-term assets Cash paid for investments — Net cash paid to acquire subsidiaries and other operating units —— —— Other cash paid relating to investing activities — — Sub-total of cash outflows of investing activities Net cash flows used in investing activities 3. Cash flows generated from financing activities Cash received from investments — — Including: cash received from minority shareholders —— —— Cash received from borrowings Cash received fromissuing bonds and short-term bonds Other cash received relating to financing activities Sub-total of cash inflows of financing activities Repayments of borrowings Repayments for dividends, profit appropriation or interest expense payments Including: dividends paid to minority shareholders of subsidiaries — Other cash paid relating to financing activities Sub-total of cash outflows of financing activities Net cash flows (used)/generated from financing activities 4. Effect of foreign exchange rate changes on cash 5. Net increase/(decrease) in cash Add:cash at beginning of period 6. Cash at end of period Legal representative: Person in charge of accounting function: Person in charge of accounting department: Cao Peixi Zhou Hui Zheng Qing Document 3 Hong Kong Exchanges and Clearing Limited and The Stock Exchange of Hong Kong Limited take no responsibility for the contents of this announcement, make no representation as to its accuracy or completeness and expressly disclaim any liability whatsoever for any loss howsoever arising from or in reliance upon the whole or any part of the contents of this announcement. CHANGES IN ACCOUNTING ESTIMATES OF FIXED ASSETS This announcement is made by Huaneng Power International, Inc. (the “Company”) pursuant to Rules 13.09(1) and 13.09(2) of the Rules Governing the Listing of Securities on The Stock Exchange of Hong Kong Limited. I. GENERAL INFORMATION REGARDING THE CHANGES IN ACCOUNTING ESTIMATES 1. Date of change: 1 January 2012. 2. Reason for change: In order to present a fairer and more appropriate view of the financial position and operating results of the Company where the depreciation period of each fixed asset is aligned closer to its actual useful life, the Company has in conjunction with the Company’s actual situation made changes to the estimated useful lives and estimated net residual values of its fixed assets in China pursuant to the Accounting Standards for Business Enterprises and other relevant rules and regulations. 3. The table below shows the details of status before and after changes: Before change After change Category of fixed assets Estimated useful life Estimated residual value Annual depreciation rate Category of fixed assets Estimated useful life Estimated residual value Annual depreciation rate (year) (%) (%) (year) (%) (%) Buildings 6-45 0-11 2.11-16.67 Buildings 8-30 3 3.23-12.13 Structures 11-40 0-11 2.38-8.18 Structures 27-50 0-5 2-3.52 Generating & heat supply facilities 8-25 0-11 3.8-11.25 Generating & heat supply facilities 13-20 3-5 4.75-7.46 Transmission lines 10-30 0-11 3.17-9 Transmission lines 30 5 Substations & distribution facilities 5-22 0-11 4.32-18 Substations & distribution facilities 19 5 5 Communication lines & facilities 5-14 0-11 6.79-20 Communication lines & facilities 13 5 Automation controls & instruments 5-22 0-10 4.32-20 Automation controls & instruments 10 3 Hydraulic machineries 10-16 0-5 5.94-10 Hydraulic machineries 15 3 Overhaul & maintenance equipment 5-18 0-10 5.56-20 Overhaul & maintenance equipment 14 5 Production equipment & tools 3-18 0-10 5.56-33.33 Production equipment & tools 5-8 0-3 12.13-20 Transportation facilities 6-20 0-11 4.75-16.67 Transportation facilities 8-27 3-5 3.52-12.13 Non-production equipment & tools 3-18 0-5 5.56-33.33 Non-production equipment & tools 5-7 0-3 13.86-20 II. EXPLANATION PROVIDED BY THE BOARD OF DIRECTORS ON THE REASONABLENESS OF THE CHANGES IN ACCOUNTING ESTIMATES The Board of Directors is of the view that the changes to the estimated useful lives and estimated net residual values of the Company’s fixed assets are made in view of the current business environment and market conditions and with reference to the standard practices of other enterprises in the industry. These changes are consistent with the actual situation of the Company and in compliance with all the applicable regulations. The accounting estimates so adjusted can more accurately and reliably reflect the financial position and operating results of the Company. III. EFFECT OF THE CHANGES IN ACCOUNTING ESTIMATES ON THE COMPANY These changes in the estimated useful lives and estimated net residual values of fixed assets are accounted for as changes in accounting estimates and applied prospectively. Such changes will not impact on the financial statements that have already been disclosed by the Company. Based on the scope of the existing consolidated financial statements, these changes in accounting estimates are expected to reduce the Company’s depreciation expense for 2012 by approximately RMB 700 million. IV. APPROVAL PROCESS The 8th Meeting of the Seventh Session of the Board of Directors and the 7th Meeting of the Seventh Session of the Supervisory Board of the Company held on 24 April 2012 has respectively passed the proposal in relation to the Changes in Accounting Estimates of Fixed Assets. It is agreed that the Company shall make changes to the estimated useful lives and estimated net residual values of its fixed assets. V. OPINION OF THE INDEPENDENT DIRECTORS The independent directors of the Company are of the opinion that these changes to the estimated useful lives and estimated net residual values of the Company’s fixed assets are made in conjunction with the Company’s actual situation, with reference to the standard practices of other enterprises in the industry, which are in line with the Accounting Standards for Business Enterprises. Following such changes, the accounting estimates can present a more accurate view of the financial position and operating results of the Company. The approval process of these changes is in compliance with the provisions of the Articles of Association of the Company and applicable laws and regulations, is fair and in the interests of the Company and its shareholders as a whole. VI. OPINION OF THE SUPERVISORY BOARD The Supervisory Board of the Company is of the opinion that these changes to the estimated useful lives and estimated net residual values of the Company’s fixed assets are made in conjunction with the actual situation of the Company, with reference to the standard practices of other enterprises in the industry and are in compliance with relevant requirements of the Accounting Standards for Business Enterprises. The changed accounting estimates will more accurately present the financial position and operating results of the Company. The approval process of these changes is in compliance with the provisions of the Articles of Association of the Company and applicable laws and regulations. By Order of the Board Huaneng Power International, Inc. Gu Biquan Company Secretary As at the date of this announcement, the directors of the Company are: Cao Peixi Shao Shiwei (Executive Director) (Independent Non-executive Director) Huang Long Wu Liansheng (Non-executive Director) (Independent Non-executive Director) Li Shiqi Li Zhensheng (Non-executive Director) (Independent Non-executive Director) Huang Jian Qi Yudong (Non-executive Director) (Independent Non-executive Director) Liu Guoyue Zhang Shouwen (Executive Director) (Independent Non-executive Director) Fan Xiaxia (Executive Director) Shan Qunying (Non-executive Director) Guo Hongbo (Non-executive Director) Xu Zujian (Non-executive Director) Huang Mingyuan (Non-executive Director) Beijing, the PRC 25 April 2012 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the under-signed, thereunto duly authorized. HUANENG POWER INTERNATIONAL, INC. By: /s/ Gu Biquan Name: Gu Biquan Title: Company Secretary Date:April 25, 2012
